*517Concurring Opinion by
Jacobs, J.:
Although I am in full agreement with the majority that this appeal should be quashed as interlocutory, I continue to stand by my views as expressed in my opinion dissenting in part to the per curiam order entered in McConnell v. Schmidt, 234 Pa. Superior Ct. 400, 339 A.2d 578, rev’d per curiam, 463 Pa. -, 344 A.2d 277 (1975). It remains my opinion that this Court has no power to hear interlocutory appeals not otherwise authorized by law simply because the appellee fails to object.
Watkins, P.J., joins in this concurring opinion.